Citation Nr: 9926409	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-07 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted service connection for 
PTSD and assigned a 10 percent evaluation for that disorder.  
The veteran appealed the initial rating, and the case is now 
before the Board for appellate review.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is currently manifested by mild 
symptoms, including anger, sleep disturbances, depressed 
mood, and a decreased interest in activities. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, then the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating for PTSD is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991);  38 C.F.R. § 3.102 (1998).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

The RO initially granted service connection for post-
traumatic stress disorder (PTSD) in the appealed November 
1997 rating decision.  The RO based this grant on medical 
records showing a diagnosis of PTSD related to combat 
experience, and service records showing receipt of the Purple 
Heart Medal.  The November 1997 rating decision assigned a 10 
percent evaluation, which the veteran appealed and which is 
at issue in this decision.

In a private medical statement dated in January 1993, Timothy 
A. Hail, D.C., indicated that the veteran's low back 
condition had progressed in severity; that he could no longer 
work; and that he was positively restricted from work due to 
a permanent lower back injury. no longer work and was 
positively restricted from work.

Private medical records from January 1993 to August 1996 
include a report when the veteran was seen in January 1993 
for a Social Security evaluation.  At that time he was 
anxious and reported that he had been on medication for 
anxiety and depression for a long time.  He reported that he 
had been in a VA hospital on a few occasions due to his 
outbursts of anger, anxiety and depressive symptoms.  He 
reported that he had not been employed for many years due to 
difficulty with co-workers and supervisors.  He was in the 
process of a divorce.  He reported symptoms of sleep 
disturbance and loss of appetite, but denied any delusions, 
hallucinations, or paranoid thoughts..  On mental status 
examination, the veteran appeared to be anxious and 
irritable.  He denied having any current suicidal thoughts, 
but reported a past history of a suicide attempt while under 
the influence of drugs and alcohol.  His concentration and 
attention span appeared to be limited, and his insight and 
judgment were considered poor.  The impression included 
chronic anxiety and depression, and PTSD.  

Private medical records dated in July 1995 show that he was 
seen with similar complaints, and similar findings were found 
on mental status examination.  His insight and judgment were 
considered limited at that time.  The diagnosis was PTSD, and 
adjustment disorder.  Under Axis V, the report contains a 
Global Assessment of Functioning (GAF) score of 65.  An entry 
in August 1996 shows that the veteran reported that his 
memory had been poor and his concentration limited.  He 
reported that he had too many stressors, and that lately he 
had had paranoid thoughts and thoughts of being trapped.  His 
appetite and sleeping were reported to be fair, though his 
sleeping had been somewhat disturbed.  The report included an 
impression of depressive disorder.  

During a VA psychology evaluation conducted in July 1997, the 
veteran was administered a Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2).  The report noted that the veteran had 
responded to the MMPI-2 items in an exaggerated manner, and 
that the resulting MMPI-2 profile was not a valid indication 
of the veteran's personality and symptoms.  

A report of VA examination, conducted in August 1997, showed 
that the veteran stated that he had sought treatment since 
service for symptoms of anger, marriage break up and 
depression.  He reported that he had been unemployed for 
twenty years, and that he was not able to cope with the 
stress of employment.  He reported present complaints that he 
was unable to concentrate, was angry, had temper blow ups and 
was depressed and occasionally felt like killing himself.  He 
admitted that he occasionally heard voices.  On examination, 
the examiner found the veteran was well nourished, calm, 
cooperative, but not spontaneous.  His psychomotor activity 
level was reduced, with no body movements and his face was a 
mask of blank affect.  He was aware of the day, date place 
and person.  His associations were tight, with no evidence of 
looseness.   His tone of speech was absolutely flat, 
nondescript and "affectless."  His stated mood was 
depressed and his observed affect was flat and possibly 
depressed.  He reported feelings of hopelessness that were 
worse than at other times, but no so bad since he had been 
prescribed Prozac.  He reported having suicidal thoughts that 
would come and go.  The examiner noted that the veteran 
claimed to be hearing voices but was not acting as if he were 
hallucinating.  The examiner stated his belief that the 
veteran's claim of hearing voices was an attempt to 
exaggerate.  The examiner noted that there were no 
obsessions, preoccupations, compulsions or rituals.  The 
veteran reported having intrusive recollections, as well as 
distressing dreams concerning Vietnam about once per week.  
He avoided activities that would remind him of the war.  He 
reported that he had lost interest in most activities.  He 
was detached and estranged from everybody, including his 
family.  He had a very restricted range of affect.  He had 
great difficulty sleeping, with increased sleep latency.  He 
had irritability and outbursts of anger and rage.  He had 
difficulty concentrating and was hypervigilant.  The 
diagnoses included chronic PTSD, chronic major depression in 
partial remission, alcohol dependence in remission, and 
hallucinogen dependence in remission.  The veteran was also 
diagnosed as having a paranoid personality disorder.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned, which was described as representing mild symptoms. 

In accordance with  38 C.F.R. Part 4, §§ 4.1, 4.2, and 4.41 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the evidence of record pertaining to 
the history of the veteran's service-connected psychiatric 
disability, and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See  38 U.S.C.A. § 
1155;  38 C.F.R. Part 4, § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has recently held that in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the 
Board will review the medical evidence of record as it 
pertains to the disabilities at issue from the date of the 
initial rating evaluations.  Fenderson, id.

The veteran maintains that the level of severity stemming 
from his service-connected PTSD warrants a higher evaluation 
than that presently assigned; that he has horrible nightmares 
and constant flashbacks regarding Vietnam, as well as anger 
and panic and anxiety attacks; and that he has lost more than 
twenty-five jobs due to his PTSD.  The veteran's PTSD is 
currently assigned a 10 percent evaluation under  38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411.  Under the applicable 
rating criteria, a 10 percent disability evaluation is 
warranted for PTSD if it is productive of occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication.

A  30 percent disability evaluation for PTSD where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A  50 
percent disability evaluation for PTSD is warranted where 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411.

The Board has reviewed the evidence of record in this case 
but finds no basis for an evaluation in excess of 10 percent 
for the veteran's PTSD.  His most recent VA examination 
report indicates that his symptoms include anger, sleep 
disturbances, a depressed mood, and a decreased interest in 
activities, and that his social and industrial impairment 
from PTSD is not more than mild in degree.  In view of the 
criteria for PTSD under Diagnostic Code 9411, the Board finds 
that the veteran's symptomatology results in social and 
industrial impairment that is not more than mild in degree, 
and that such does not warrant a rating in excess of the 
currently assigned  10 percent evaluation. 

Although the record indicates that the veteran is unable to 
work, the clinical findings on private and VA examinations 
indicate that this was due solely to a physical lower back 
condition, which since 1993 had worsened to a degree that 
prevented him from further work.  There is nothing in the 
clinical record indicating that the veteran's ability to work 
is precluded by his PTSD symptoms.  Rather, his PTSD is 
currently productive of no more than mild or transient 
symptoms that decrease work efficiency and which limit his 
ability to perform occupational tasks only during periods of 
significant stress.  

The Board notes that the current medical evidence shows that 
the veteran's GAF score, which pertains to overall social and 
industrial impairment, was reported to be 65 in July 1955 and 
in August 1997, indicative of some mild symptoms such as 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning.  However, this range of 
score indicates that the veteran is generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  The reported score as noted above is not 
consistent with disability that would support a higher rating 
than that already assigned.  After consideration of the 
entire record as discussed above, the Board is unable to 
conclude that the veteran's PTSD is manifested by 
symptomatology that would support assignment of a rating in 
excess of 10 percent under the criteria as discussed above.  
For the reasons stated, a rating in excess of 10 percent for 
PTSD is denied.

Moreover in this regard, the Board notes that most recently, 
the veteran's psychiatric diagnoses were not limited to PTSD, 
but also included other non-service connected disorders of 
chronic major depression in partial remission, alcohol 
dependence in remission, and hallucinogen dependence in 
remission.  In addition, he was diagnosed as having a 
paranoid personality disorder that is not related to service.  
The Court has held that a "personality disorder is not 
recognized as a disability under the law."  Soyini v. 
Derwinski, 1 Vet. App. 540, 542 (1991);  38 C.F.R. §§  
3.303(c), Part 4, 4.9 (1998).  The reported GAF scores of 65 
necessarily assesses the veteran's level of functioning due 
to his overall mental health condition, including that 
resulting from his non-service connected disorders.  When 
considering the veteran's increased rating claim for his 
service-connected PTSD, however, the Board may only consider, 
to the extent possible, the symptoms associated with that 
disorder.  However, even assuming that all of the veteran's 
symptomatology resulted from his PTSD, the record as 
discussed above does not warrant an evaluation in excess of 
10 percent.

Overall, the Board has considered all of the evidence of 
record but finds no basis for an evaluation in excess of 10 
percent for the veteran's PTSD under the criteria of 
Diagnostic Code 9411.  Therefore, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service-connected PTSD.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  As discussed above, the veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
contemplated by the assigned evaluation, or that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in  38 C.F.R. § 3.321(b)(1) or 
Part 4, 4.16 (1998).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An evaluation in excess of 10 percent for PTSD is denied.



		
	FRANK L. CHRISTIAN 
	Acting Member, Board of Veterans' Appeals



 

